internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-116111-99 date date re legend taxpayer decedent trust agreement date date court dear this is in response to a letter dated date and subsequent correspondence in which rulings were requested concerning the federal gift and estate_tax consequences of a court order construing and reforming trust facts the facts submitted and representations made are as follows taxpayer’s spouse decedent executed trust agreement a revocable_trust agreement under decedent’s will decedent’s separately-held property passed to the trustee under trust agreement under subparagraph a of section of trust agreement a residuary marital trust is to be established at decedent’s death under subparagraph c of section the marital trust is to consist of two shares one for which decedent’s executor elects treatment as qualified_terminable_interest_property qtip the qualified share and the remaining share for which the qtip_election is not made the nonqualified share under subparagraph d i of section the qualified share is to be funded with that amount necessary to reduce decedent’s federal estate_tax to zero after taking into account the credit plr-116111-99 for state_death_taxes and after giving effect to the unified_credit available to the grantor’s estate under subparagraphs a and b of section during the surviving spouse’s life all of the net_income of the marital trust is paid to her at least annually as well as any amount of principal the trustee deems appropriate for her support and health subparagraph c of section provides as follows upon the death of the grantor’s spouse the trustee shall distribute all undistributed principal of the marital trust to such person or persons including the estate of the grantor’s spouse or any other entity or entities upon such conditions in such proportions and estates and at such time or times as the grantor’s spouse shall appoint by will specifically referring to this power_of_appointment under subparagraph d of section any part of the marital trust that is not appointed by the surviving_spouse passes to decedent’s lineal_descendants decedent was the initial trustee under the trust agreement and his surviving_spouse and children were named as successor trustees sec_15 prohibits the surviving_spouse from acting as sole trustee and from participating in any way in distributions under subparagraphs a and b of section two of decedent’s sons have been the only persons serving as co- trustees since decedent’s death decedent died on date survived by his three sons and taxpayer the attorney advising the co-trustees about funding the marital trust determined that an ambiguity existed between subparagraphs c and d of section and subparagraph c of section he contacted the attorney who drafted the final restatement of the trust agreement that attorney conceded that as scrivener he had inadvertently failed to use the language in subparagraph c of section which would have given proper effect to decedent’s intent on date at the request of the co-trustees a hearing was held by the court to reform subparagraph c of section it was represented to the court that subparagraph c of section contained a scrivener's error in that under the subparagraph as drafted the surviving_spouse possessed a general_power_of_appointment over the entire marital trust corpus but it was decedent’s intent that the surviving_spouse have a plr-116111-99 general_power_of_appointment only over the qualified share of the marital trust the attorney who drafted the final restatement of the trust agreement testified under oath that this error was due to his inadvertent omission of the words qualified share from the subparagraph and that this omission thwarted decedent’s intent to exclude the assets of the nonqualified share from the surviving spouse’s gross_estate for federal estate_tax purposes on date following the hearing the court issued its order enjoining the surviving_spouse from exercising the power_of_appointment as to the nonqualified share of the marital trust and reforming subparagraph c of section as follows upon the death of the grantor’s spouse the trustee shall distribute all undistributed principal of the qualified share of the marital trust to such person or persons including the estate of the grantor’s spouse or any other entity or entities upon such conditions in such proportions and estates and at such time or times as the grantor’s spouse shall appoint by will specifically referring to this power_of_appointment under state law the reformation was retroactive to the date of execution you have requested the following rulings taxpayer’s power_of_appointment over the entire marital trust under subparagraph c of section of the trust agreement as reformed by the court order will not be considered a general_power_of_appointment for federal estate and gift_tax purposes under sec_2041 and sec_2514 of the internal_revenue_code as to the nonqualified share the reformation of the trust agreement by the court will not constitute the release of a general_power_of_appointment resulting in a gift under sec_2514 law and analysis sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property plr-116111-99 would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised under sec_2514 the exercise or release of a general_power_of_appointment created after date is a transfer of property by the individual possessing such power under sec_2514 a general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_25_2514-1 contains rules similar to c defining a general_power_of_appointment for purposes of sec_2514 thus the rules governing when a power_of_appointment is limited by an ascertainable_standard under sec_2041 also apply under sec_2514 in addition the term power_of_appointment has the same meaning for purposes of both the gift and estate_tax see revrul_76_547 1976_2_cb_302 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of plr-116111-99 state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court based on an analysis of the facts submitted and the representations made we conclude that the court order reforming the trust agreement based on scrivener’s error is consistent with applicable state law as it would be applied by the highest court of the state accordingly we rule as follows taxpayer’s power_of_appointment over the entire marital trust under subparagraph c of section of the trust agreement as reformed by the court order will not be considered a general_power_of_appointment for federal estate and gift_tax purposes under sec_2041 and sec_2514 of the internal_revenue_code as to the nonqualified share the reformation of the trust agreement by the court will not constitute the release of a general_power_of_appointment resulting in a gift under sec_2514 we note that because all of the income of the qualified share of the marital trust is payable to decedent’s surviving_spouse for life and because the surviving_spouse has a testamentary general_power_of_appointment over the corpus of the qualified share decedent’s estate was entitled to a marital_deduction for the date of death value of the qualified share further at taxpayer’s death the value of the qualified share will be includible in taxpayer’s gross_estate under sec_2041 and taxpayer will be the transferor of this value for generation- skipping transfer_tax purposes except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
